internal_revenue_service national_office technical_advice_memorandum february third party communication none date of communication not applicable tam-137897-05 cc psi b01 number release date index uil no case-mis no director ------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------------ ---------------------------- ----------------------------- ------------------------------------ --------------- ----------------------- ------------------------------------------------------------- ---------------------------------------- taxpayers ------------------------------------------------------------------------------------- prs ----------------------------------------------------------- scorp ----------------------------------------------------------- y1 y2 y3 dollar_figurea ------------------------------- --------------- ------- ------- ------- tam-137897-05 issue s whether taxpayers’ loans to their s_corporation in y1 through y3 created basis in indebtedness within the meaning of sec_1366 based upon the facts described below whether the taxpayers’ bases in stock and in indebtedness in their s_corporation in an open_year must be computed using previously deducted losses in excess of their bases in stock and in indebtedness in years that are now closed whether the taxpayers’ loans that would give rise to basis in indebtedness in y2 and y3 create basis in indebtedness such that they may claim losses from their s_corporation where they have suspense accounts by reason of claiming losses in excess of their bases in prior years conclusion s the taxpayers’ loans to their s_corporation in y1 through y3 do not create basis in indebtedness within the meaning of sec_1366 the taxpayers’ bases in stock and in indebtedness in their s_corporation in the open_year must be computed using previously deducted losses in excess of their bases in stock and in indebtedness in years that are now closed the taxpayers’ loans that would give rise to basis in indebtedness in y2 and y3 do not create basis in indebtedness where the taxpayers have a suspense_account but rather reduce the taxpayers’ suspense_account facts for each year from y1 through y3 prs would loan money to taxpayers based on the submissions and representations made within the relevant facts are as follows taxpayers who are husband and wife have been percent partners in prs since its inception in y1 taxpayers have also been percent shareholders in scorp a subchapter_s_corporation within the meaning of sec_1361 since its inception also in y1 taxpayers would loan money to scorp and scorp would pay rent to prs for each loan between prs and taxpayers and between taxpayers and scorp notes were drafted near the end of the calendar_year and made within a short time frame of each other each note included the total outstanding loan balance both prior year loan amounts plus current year’s loan amounts and therefore revised and superseded the loan notes issued in the prior year each note required no principal payments until the end of the following year most of these notes contained a stated_interest rate but several of the notes from prs to taxpayers did not except for one partial repayment of principal by the scorp to taxpayers no repayments of either principal or interest have ever been made with respect to any of the notes tam-137897-05 prs had borrowed money on a nonrecourse basis from a third party lender to acquire and construct real_property under the borrowing arrangement no portion of the loan proceeds could be or were used in the loan arrangements between taxpayers prs or scorp and loans from prs to taxpayers were only permitted if the third party lender approved of the loan if the proceeds thereof were made from the net profits of prs after debt service to the third party lender and if the proceeds thereof were used to fund the activity of prs because the notes taxpayers issued to prs were assets of prs that the third party lender could pursue in collection in the event of default taxpayers claimed basis in indebtedness in the loans they made to scorp consequently taxpayers claimed losses from scorp for y1 through y3 in addition in y2 and y3 taxpayers made loans to scorp additional loans that would generally give rise to basis in indebtedness law and analysis whether loans created basis in indebtedness sec_1366 of the internal_revenue_code generally provides that in determining the tax of a shareholder for the shareholder’s taxable_year in which the taxable_year of the subchapter_s_corporation ends there is taken into account the shareholder’s pro_rata share of the corporation’s a items of income including tax exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1366 generally provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 for any taxable_year cannot exceed the sum of a the adjusted_basis of the shareholder’s stock in the subchapter_s_corporation and b the shareholder’s adjusted_basis of any indebtedness of the subchapter_s_corporation to the shareholder although what constitutes the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder is not specifically defined in sec_1366 the report of the senate committee on finance accompanying prior legislation indicates that the purpose of the section is to limit the amount of a subchapter_s corporation’s net_operating_loss that may be deducted by a shareholder to the adjusted_basis of the shareholder’s investment in the corporation s rep no 85th cong 2d sess in applying the concept of indebtedness as intended to be comparable to actual capital_investment by the shareholders the courts have consistently held that it is meant to suppose an actual economic outlay by the shareholder that finds a shareholder poorer in a material sense after the transaction than when the transaction began 63_tc_468 aff’d 535_f2d_309 5th cir oren v commissioner t c memo in oren a controlled s_corporation lent money to the controlling shareholder who lent the money to another tam-137897-05 controlled s_corporation which lent the money back to the original s_corporation the court found these disbursements to be the equivalent of offsetting bookkeeping entries especially since the loan proceeds originated and ended with the original s_corporation the court found that the circular route of the transfers indicated that the economic positions of the parties did not change and thus there was no actual economic outlay the oren court further found no actual economic outlay to have occurred because the terms of the debt instruments caused the notes to be economically insignificant the fact that no repayments were made also proved to the court the inherent lack of substance of the notes in the case of taxpayers a controlled_partnership lent money to its partners who lent money to their wholly owned s_corporation which paid rent back to the partnership these transfers are substantially equivalent to the offsetting bookkeeping entries disapproved of in oren the circular route of these transfers indicate that there has been no change in the economic positions of the parties in addition the terms of the notes between taxpayers prs and scorp and the lack of repayment demonstrate that the notes were economically insignificant in gilday v commissioner t c memo taxpayers substituted their own personal note for the note of their s_corporation that had been executed in favor of a third party bank because the taxpayers had become primary obligors on the loan obligation the court allowed the taxpayers to increase their basis in indebtedness of the s_corporation the court reasoned that where a third party lender was present there would be no question that the lender intends to force repayment truly placing the shareholder’s money at risk taxpayers believe that because their notes to prs may be subject_to collection if prs defaults to the third party lender their loans to scorp are truly at risk and therefore an actual economic outlay has occurred however the borrowing arrangement between prs and the third party lender refute this conclusion first taxpayers are not the primary obligors on the loan made by the third party lender second any loans made to the owners of prs must be approved by the third party lender and it is extremely unlikely that the lender would permit such loans where they would jeopardize the third party lender’s right to repayment third any loans made to the owners of prs must be made from the profits of prs net of debt service to the third party lender accordingly the loans to taxpayers could only have been made if the loan to the third party lender was current with the loan’s repayment schedule moreover as stated above scorp pays prs rent each year and therefore the funds used to issue loans to taxpayers continue to be held by prs which it can use to further pay off the loan to the third party lender as a result of the circular route of funds the economic insignificance of the terms of the notes the lack of repayment on the notes and the limits imposed on the taxpayers ultimate liability to prs it is clear that no actual economic outlay that left the taxpayers poorer in the material sense occurred therefore the loans from y1 through y3 did not give rise to basis in indebtedness within the meaning of sec_1366 tam-137897-05 calculation of basis in stock and in indebtedness because these loans did not give rise to basis in indebtedness taxpayers claimed roughly dollar_figurea of losses in excess of their basis in stock and in indebtedness sec_6214 generally provides that facts from closed years may be considered to correctly redetermine the amount of the deficiency for the year before the tax_court sec_1_1016-6 of the income_tax regulations provides that adjustments to basis must always be made to eliminate double deductions or their equivalent sec_1_1016-6 provides that in determining basis and adjustments to basis the principles of estoppel apply sec_1366 provides an indefinite carryover of losses and deductions that are disallowed because of insufficient basis such disallowed losses and deductions are to be treated as incurred by the s_corporation in the succeeding taxable_year with respect to the shareholder accordingly the basis of the stock and indebtedness of an s_corporation in an open_year must be computed using previously deducted losses in excess of the basis in stock and in indebtedness in a year that is now closed in the present case although years before y2 are closed for determining a tax_deficiency the correct determination of gains and losses from the closed years must be used for the purpose of determining the taxpayers’ correct bases in stock in y2 and y3 because taxpayers claimed dollar_figurea in losses in excess of their basis in stock and in indebtedness such excess must be held in a suspense_account pursuant to sec_1366 to be used in future years in computing taxpayers bases in stock and in indebtedness effect of loans that would create basis in indebtedne sec_3 as stated above the additional loans satisfy the actual economic outlay doctrine and would therefore generally create basis in indebtedness to the shareholders where a shareholder has a suspense_account by reason of claiming losses in excess of his or her basis in prior years the shareholder’s basis in stock and in indebtedness in the current_year must be computed taking into account the excess losses see sec_1 a thus for example any basis arising from income earned in subsequent years must first be reduced by the suspense_account but not below zero before giving rise to positive basis in the shareholder’s stock and in indebtedness the same result should occur where the shareholder makes additional bona_fide loans to the s_corporation rather than recognizing income from the s_corporation basis in indebtedness to an s_corporation shareholder must first be reduced by the shareholder’s suspense_account but not below zero before giving rise to additional basis in the shareholder’s basis in indebtedness from which the shareholder can claim current_year losses therefore basis arising from the additional loans that constitute actual economic outlays made by taxpayers in y2 and y3 must first be reduced by the suspense_account before creating additional basis from which y2 and y3 losses can be claimed tam-137897-05 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
